Citation Nr: 0821003	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-17 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (claimed as "a lung 
condition"). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, which declined to reopen the veteran's 
previously denied claim for service connection.  


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the veteran's 
attempt to reopen the claim was in October 2003, for a lack 
of new and material evidence. 

2.  Evidence presented since the October 2003 denial does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1. The October 2003 rating decision declining to reopen the 
claim for service connection for a respiratory problem 
(claimed as lung condition) is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38. C.F.R. §§ 3.160, 20.302, 20.1103 (2003).

2.  The evidence added to the record since October 2003 is 
not new and material, and the claim of service connection for 
chronic obstructive pulmonary disease is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to submit to 
reopen his previously denied claim of service connection.  It 
explained the reason for the prior denial, as well as the 
elements necessary to substantiate the underlying service 
connection claim.  There was also notice of information and 
evidence that VA would seek to provide and information and 
evidence that the veteran was expected to provide. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence via the May 2007 statement of the case (SOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.

Regarding the duty to assist, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  To be clear, VA does not 
have a duty to provide the veteran a VA examination and/or an 
opinion if the claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) 
(2007).  As discussed above, the AOJ has complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to reopen and substantiate 
his claim.  All identified and available treatment records 
have been secured.  In December 2005, the veteran notified VA 
that he had nothing further to submit.  Since no new and 
material evidence has been submitted, an examination and an 
opinion are not required.  The duty to assist has been 
fulfilled. 

New and Material Evidence

The veteran seeks service connection for chronic obstructive 
pulmonary disease (COPD), previously claimed as respiratory 
problems and a lung condition.  The veteran initially filed a 
claim for respiratory problems in February 1983.  VA denied 
service connection for this claim in July of the same year, 
because there was no evidence of respiratory problems in 
service.  Of record at that time were VA inpatient records, 
service personnel records, and service treatment records.  
The veteran did not appeal this decision and it became final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1983).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

In September 2003, the veteran attempted to reopen his claim, 
this time claiming a lung condition.  He submitted an 
additional private treatment report and pharmacy records.  
The record also contained VA outpatient clinical records and 
personal statements from the veteran regarding his lung 
condition and the claims process.    In October 2003, the RO 
declined to reopen, finding a lack of new and material 
evidence and the veteran did not appeal.  The 2003 rating 
decision, therefore, is the last final adjudication.  38 
U.S.C.A. § 7105(c) (West 2000); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
veteran brought his current claim to reopen in October 2005.  
It was denied in March 2006 and the veteran appealed that 
decision.  Therefore, as noted above, the previous October 
2003 decision is considered the last final disallowance of 
the claim.  

Since October 2003, the veteran has submitted additional 
outpatient clinical records from the Atlanta VA Medical 
Center dated from 2004 to 2005.  These records continue to 
show a diagnosis for his lung disorder, that of COPD, and a 
significant number of medications prescribed for treatment of 
the disorder including the use of oxygen at home.  Because 
the diagnosis for COPD was already of record at the time of 
the prior decision, the newly submitted clinical records 
merely confirm a previously established fact and are 
cumulative in nature.  See Sagainza v. Derwinski, 1 Vet. App. 
575, 579 (1991).  As such, although these treatment records 
are new, in that they were not previously submitted to agency 
decision makers, they are not material because they do not 
relate to the unestablished fact necessary to substantiate 
the claim.  Specifically, they do not demonstrate that the 
disease began in, or was made worse during, military service, 
as noted in the October 2003 rating decision, and reiterated 
in the March 2006 rating decision.  


As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Because new and material evidence has not been submitted, the 
claim cannot be reopened.  


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


